Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20160002103).
Regarding claims 1-2, and 21: Wang teaches chemically toughened glass articles comprising a glass having a first surface and a second surface with a compressive stress region extending from the first surface to a DOL (see entire disclosure).
The glass has a thickness of less than 0.5mm and a compressive stress from 100-700MPa (see Wang claim 1) but additionally, Wang teaches that the thickness can be 0.1mm with a stress of less than 600MPa (Table 2) such as 503MPa (for example, see Example 4 in Table 4). 
	Wang’s glass being made with a thickness of 0.1mm and a CS of 504MPa provides for 0.1mm*100000/504MPa=~20. Wang’s glass articles have a breakage bending radius of less than 50mm (0110) which allows for overlapping relationships from that claimed providing a prima facie case of obviousness (MPEP 2144.05). For less than 50mm allows for values such as 15mm which is less than the 20 mentioned above. 
	Although Wang does not provide an explicit composition Example meeting all the individual requirements claimed, Wang does teach that their glasses can be made with compositions overlapping Applicants’ (see 0059, 0061, 0063, 0065, 0067, 0069) which provides a prima facie case of obviousness (MPEP 2144.05). 
 	Although Wang fails to explicitly disclose their glass having the above properties also having a breakage height determined as claimed, Wang’s glass meets that of Applicants for reasons above. Additionally, Wang’s glass is made by a similar process of chemically toughening the glass using salt baths substantially similar to Applicants’ (see Wang’s 0082 and Table 4 compared to Applicants’ par 0097 and Tables) at temperatures and durations also substantially similar to Applicants’ (see Wang’s par. 0087, 0093, Table 4 and Wang’s claim 2 compared to Applicants’ par. 0014 and Examples). Due to the similarities between Wang and the present invention, one having ordinary skill would reasonably conclude Wang’s glass articles to have all the same properties absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 3 and 5: The article can have a DOL of less than 15micron in combination with a thickness of 0.1 and a CS of less than 600MPa(Table 2) such as a DOL of 7micron with a thickness of 0.1mm and a CS of 503MPa  (see for example Table 4) which will meet the claimed requirements.
Regarding claim 4: The glass articles have a CT as claimed (see Table 2). 
Regarding claim 6: Although Wang discloses the CT being less than 120MPa, they do not explicitly disclose it being at least 27MPa, and however, it is well known in the art that CT is calculated as follows (see par. 0018 in Ogami‘622 as evidence);
CT= CS * DOL / t – 2*DOL
Given the CS, DOL and t values taught in Wang (for example, a CS of 503, DOL of 7micron and thickness of 100micron), a CT within the range claimed can be present. 
Regarding claim 7: The glass article can further comprise a laminated polymer layer (0115, 0118, Examples), wherein the polymer layer can have a thickness in the claimed range (see for instance 0115, 0118 and Example 7, par. 0142 which has a thickness of 0.03mm (30micron)).
Regarding claim 8: The glass article can have a coated layer on one surface wherein the coated layer comprises a coating material (see 0023, 0111, 0115, 0115 for example). 
Regarding claim 9: Wang allows for both the first and second surface to be chemically toughened according to their invention (see 0022 for example) which will provide for both the first and second surfaces having a CS region extending to a DOL and can have a surface CS within the claimed range as discussed. 
Regarding claim 10: Although Wang suggest that when the glass has a thickness of 0.1mm or less as claimed, the CS is < 600MPa (see Table 2) which is slightly outside the >600MPa range of claim 10, the values are so close and it has been held by the courts that a prima facie case of obviousness still exists where the claimed ranges do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 11: The chemically toughened glass article can be a flexible article (see abstract, 0023). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20160002103) in view of Kang (US Pub 20150258750).
Wang teaches laminated layered structures (see for instance 0115, 0118, Examples) comprising an ultrathin glass layer (see title) with an organic layer thereon (see 0115, 0118, Examples) and the ultrathin glass layer is the glass previously discussed which meets all the requirements claimed for reasons previously mentioned.
Wang fails to teach a second ultrathin glass layer on the other side of an organic layer, however, Wang does not exclude such a feature either. Instead, Wang only generally teaches a laminated glass-polymer structure comprising an ultrathin flexible glass with an organic layer thereon for use as a substrate for electronic devices, covers for displays, etc.
As Kang, who similarly teaches laminated glass-polymer structure comprising an ultrathin flexible glass with an organic layer thereon for use as a substrate for electronic devices, covers for displays, etc., discloses that such structures can be made with additional glass, said additional glass being the same as the first, on the other side of the organic layer and such a structure provides increased strength (see for instance the abstract, Figure 7, par. 0115-0117, 0124, 0126), it would have been obvious to one having ordinary skill at the time of invention to modify Wang to include an additional ultrathin glass being on the other side of the organic layer to obtain a structure with increased strength. 

Claims 1-11, 16, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub 20150210589) in view of Wang (US Pub 20160002103).
Regarding claims 1-2, 21 and 22: Chang teaches a chemically toughened glass article comprising a glass which can have a thickness as claimed (abstract, 0011, 0016, 0057, 0117, 0126-0127), a first surface and a second surface with a compressive stress region extending from the first surface to a DOL and a surface compressive stress in the range claimed (see entire disclosure, abstract, Figures, 0014, 0061, 0126-0127).
	The glass article can have a breakage bending radius of 1-20mm, such as 3-10, 1-5 or even 4.5mm (see abstract, 0012, 0063, 0126-0127) along with a thickness and CS meeting the requirements claimed (note 0126-0127 has a thickness of 0.075mm and a CS of 756MPa which provides for 0.075mm*100000/756MPa=9.92 and the bending radius of this is 4.5mm which is less than 9.92).
	Chang fails to teach a specific glass composition meeting all the requirements claimed, however, Chang does not appear to limit their composition and instead, only generally teaches that their glass is a bendable glass which can be made from alkali-containing aluminosilicate, borosilicate, boroaluminosilicate, and silicate glass compositions (see 0059). 
	As Wang, who similarly teaches bendable glass, teaches their alkali containing aluminosilicate compositions being desirable in bendable glass (see 0059, 0061, 0063, 0065, 0067, 0069), it would have been obvious to one having ordinary skill at the time of invention to modify Chang to include their glasses being the alkali containing 
	Chang fails to explicitly disclose their glass having the above properties also having a breakage height determined as claimed, however, it is noted that Chang’s glass article not only has the same chemically toughened structure as that claimed (see discussion above), can have similar properties of CS and bending radius as claimed (see discussion above), is made of the same compositions as Applicants’ (see discussion above) and is made by a similar process of chemically toughening the glass using salt baths substantially similar to Applicants’ (see Chang’s  0082 and Table 4 compared to Applicants’ par 0097 and Tables) at temperatures and durations also substantially similar to Applicants’ (see Chang’s entire disclosure compared to Applicants’ par. 0014 and Examples). Due to the similarities between Chang and the present invention, one having ordinary skill would reasonably conclude Chang’s glass articles to have all the same properties absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 3, 5 and 23: The article can have a DOL, thickness and CS meeting the requirements of claims 3, 5 and 23 (see abstract, entire disclosure, 0126-0127). 
Regarding claims 4, 6 and 24: The article can have a CT as claimed (see Figure 12).
Regarding claim 7 and 8: The glass article can further comprise a polymer layer laminated thereon (laminated polymer layer) having a thickness within the range claimed (see 0009, 0065-0066, 0081).

Regarding claims 9 and 10: Chang allows for both the first and second surface to be chemically toughened according to their invention to obtain stress values described (see 0075-0078). 
Regarding claim 11: The chemically toughened glass article is a bendable (flexible) article (see title). 
Regarding claim 16: Chang teaches laminated layered structures (see Figures 2) comprising at least two of their glass layers, which have the requirements claimed as discussed above, with a compliant layers (see 0080 and Figure 2) which Chang discusses throughout compliant layers as polymeric (organic) layers  (see 0058 for example). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 16, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16951738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11, 16, 21-24  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16700555 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the prior art applied above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed January 5, 2022 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784